COWART, Judge.
Petitioner seeks a writ of habeas corpus alleging that although his conviction has been affirmed on appeal, the indictment against him was fundamentally defective in that it did not contain a statement of the time and place of the crime, citing Black v. State, 360 So.2d 142 (Fla. 2nd DCA 1978).
The indictment alleges that petitioner “of the County of Lake, and State of Florida, on the 14th day of June, in the Year of our Lord One Thousand Nine Hundred and seventy-eight, in the County and State aforesaid” committed the crime charged. This is sufficient to allege the date, State v. Nixon, 295 So.2d 121 (Fla. 3d DCA 1974), and place of the commission of the crime, McElvene v. State, 105 Fla. 639, 142 So. 216 (1932); Enson v. State, 58 Fla. 37, 50 So. 948 (1909).
The petition for writ of habeas corpus is DENIED.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.